            Case 6:20-cv-00931-AA       Document 35        Filed 10/30/20     Page 1 of 3




                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON




BRYAN ALEXANDER MACDONALD,                                            Case No. 6:20-cv-00931-AA

                Plaintiff,                                            ORDER TO PROCEED IN
                                                                    FORMA PAUPERIS AND TO
       v.                                                              COLLECT FILING FEE

KATE BROWN, Governor of Oregon;
CHARLES ZENNACHE, Lane County Judge;
CLIFTON G. HAROLD, Lane County Sheriff;
CLINT RILEY, Director of Lane County,

            Defendants.
______________________________________

AIKEN, District Judge:

       Plaintiff, a prisoner formerly detained at Lane County Adult Corrections (LCAC), files

this civil rights action pursuant to 42 U.S.C. § 1983 and alleges claims arising from LCAC’s

response to the COVID-19 pandemic.

       Plaintiff initially sought preliminary injunctive relief. However, plaintiff is no longer

confined at LCAC and his request for injunctive relief is moot. See Nelson v. Heiss, 271 F.3d

891, 897 (9th Cir. 2001) (explaining that “when a prisoner is moved from a prison, his action [for

injunctive relief] will usually become moot as to conditions at that particular facility”).

1-     ORDER
          Case 6:20-cv-00931-AA          Document 35        Filed 10/30/20      Page 2 of 3




        Plaintiff also seeks the appointment of counsel. Although there is no constitutional right

to counsel in a § 1983 case, this court has discretion to request volunteer counsel for indigent

plaintiffs in exceptional cases. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009). To

determine whether exceptional circumstances exist, the court evaluates the plaintiff’s likelihood

of success on the merits and the ability of the plaintiff to articulate the claims in light of the

complexity of the legal issues involved. Id.

        At this time, plaintiff does not demonstrate that this is an exceptional case warranting

volunteer counsel. Plaintiff is capable of articulating his claim, and the court cannot assess the

likelihood of success at this stage of the proceedings.

        Finally, plaintiff’s moves for an order requiring defendants to file an Answer to his

Amended Complaint. Plaintiff filed a Supplemental Complaint and an Amended Complaint

before defendants filed an Answer to his initial Complaint. Defendants’ Answer did not respond

to the allegations in his Amended Complaint, because defendants maintain that plaintiff was

required to seek leave of Court before filing an Amended Complaint. Regardless of whether

plaintiff was required to seek leave from the Court, plaintiff’s successive pleadings cause

confusion, and he must assert all of his claims in one operative pleading.

        Accordingly, plaintiff is directed to file a Second Amended Complaint, and plaintiff may

include the claims asserted in his original, Supplemental, and Amended Complaints. Defendants

shall then file an Answer in the normal course. Should plaintiff seek to include additional claims

or defendants, plaintiff must first seek leave from the Court.

                                           CONCLUSION

        Plaintiff’s Motion for Preliminary Injunction (ECF No. 4) is DENIED as moot, and

plaintiff’s Motions for Appointment of Counsel and to Compel Answer (ECF Nos. 3, 13, 30, 32)



2-      ORDER
         Case 6:20-cv-00931-AA        Document 35      Filed 10/30/20     Page 3 of 3




are DENIED. Within thirty days from receipt of this Order, plaintiff shall file a Second Amended

Complaint as set forth above.

IT IS SO ORDERED.

                   30th day of October, 2020.
       DATED this ____



                                          /s/Ann Aiken
                                __________________________
                                          Ann Aiken
                                  United States District Judge




3-     ORDER
